            Case 3:20-cv-00917-HZ        Document 139            Filed 07/17/20   Page 1 of 2




    J. SCOTT MOEDE, OSB 934816
    Chief Deputy City Attorney
    scott.moede@portlandoregon.gov
    NAOMI SHEFFIELD, OSB 170601
    Deputy City Attorney
    naomi.sheffield@portlandoregon.gov
    ROBERT YAMACHIKA, OSB 065560
    Senior Deputy City Attorney
    rob.yamachika@portlandoregon.gov
    Portland City Attorney’s Office
    1221 SW 4th Ave., Rm. 430
    Portland, OR 97204
    Telephone: (503) 823-4047
    Facsimile: (503) 823-3089
    Of Attorneys for Defendant City of Portland


                              UNITED STATES DISTRICT COURT

                                     DISTRICT OF OREGON

                                      PORTLAND DIVISION


    DON’T SHOOT PORTLAND, a nonprofit                   3:20-cv-00917-HZ
    corporation, in its individual capacity,
    NICHOLAS J. ROBERTS, in an individual
    capacity and on behalf of themselves and all        DECLARATION OF NAOMI SHEFFIELD
    others similarly situated, MICHELLE
    “MISHA” BELDEN, in an individual capacity
    and on behalf of themselves and all others          (In Support of Defendant City of Portland’s
    similarly situated, ALEXANDRA JOHNSON,              Motion for Extension of Time to Respond to
    in an individual capacity and on behalf of          Plaintiff’s Supplementary Memo in Support
    themselves and all others similarly situated,       of Their Motion for Finding of Contempt
                                                        and for Sanctions)
                  PLAINTIFFS,

           v.

    CITY OF PORTLAND, a municipal
    corporation, and MULTNOMAH COUNTY, a
    political subdivision of the State,

                  DEFENDANTS.




Page 1 – DECLARATION OF NAOMI SHEFFIELD

                                         PORTLAND CITY ATTORNEY’S OFFICE
                                            1221 SW 4TH AVENUE, RM 430
                                             PORTLAND, OREGON 97204
                                                   (503) 823-4047
             Case 3:20-cv-00917-HZ         Document 139            Filed 07/17/20   Page 2 of 2




           I, Naomi Sheffield, being first duly sworn, do depose and say:

           1.      I am one of the attorneys representing the City of Portland in the above-entitled

    matter and I make this declaration in support of Defendant City of Portland’s Motion for

    Extension of Time to Respond to Plaintiff’s Supplemental Memorandum in Support of Plaintiffs’

    Motion for Finding of Contempt and for Sanctions (Docket 122), filed on July 13, 2020.

           2.      The City needs further time to investigate Oregon State Police troopers’

    involvement in policing the events of June 30, 2020. The City is unable to adequately respond to

    the supplemental facts without information from the Oregon State Police troopers.

           3.      Defendant City of Portland requests an extension of time, up to and including

    August 24, 2020 in order to obtain information from Oregon State Police and incorporate any

    relevant information into the City’s response.

           4.      I received confirmation on July 17, 2020 from Plaintiffs’ counsel that they have

    no objection to this request for an extension of time.

           5.      This motion is presented in good faith and not for reasons of delay.


           I hereby declare that the above statement is true to the best of my knowledge and

    belief, and that I understand it is made for use as evidence in court and is subject to penalty

    for perjury.

           DATED: July 16, 2020

                                                   /s/ Naomi Sheffield
                                                   Naomi Sheffield




Page 2 – DECLARATION OF NAOMI SHEFFIELD

                                           PORTLAND CITY ATTORNEY’S OFFICE
                                              1221 SW 4TH AVENUE, RM 430
                                               PORTLAND, OREGON 97204
                                                     (503) 823-4047
